Case 2:21-cv-05953-DMG-JEM Document 11 Filed 07/27/21 Page 1 of 2 Page ID #:102




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 21-5953-DMG (JEMx)                                     Date     July 27, 2021

  Title Michelle Raith v. International Guiding Eyes Inc., et al.                       Page     1 of 2

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              None Present                                                None Present

  Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
               SHOULD NOT BE REMANDED TO THE LOS ANGELES COUNTY
               SUPERIOR COURT

          On May 26, 2021, Plaintiff Michelle Raith filed a Complaint in the Los Angeles County
  Superior Court against Defendants International Guiding Eyes, Inc. and Russell Gittlen. [Doc. #
  3.] On July 22, 2021, Defendants removed the action to this Court, asserting federal question
  jurisdiction under 28 U.S.C. § 1331. Not. of Removal (“NOR”) [Doc. # 1].

         Federal question jurisdiction exists over all civil actions arising under the Constitution,
  laws, or treaties of the United States. 28 U.S.C. § 1331. Furthermore, pursuant to 28 U.S.C.
  § 1441(a), an action may be removed from a state court to a federal district court if the latter
  would have had “original jurisdiction” over the action had it been filed in that court. “The
  burden of establishing federal subject matter jurisdiction falls on the party invoking removal.”
  Marin v. Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009).

          Defendants base their removal solely on Plaintiff’s tenth cause of action: “Common Law
  Claim for Wrongful Adverse Employment Actions in Violation of Public Policy (Reporting
  NLRA Violations).” They assert that this claim arises under the National Labor Relations Act
  (“NLRA”), 29 U.S.C. § 151 et seq. NOR ¶¶ 11-12. But from the face of the Complaint, the
  claim is one for wrongful employment retaliation arising under state law—namely, California
  Labor Code section 1102.5, which prohibits retaliation against an employee for disclosing
  information to a government agency. Compl. ¶¶ 77-78. Although the alleged disclosures here
  involved reporting NLRA violations, the cause of action does not state what purported NLRA
  violations are at issue and therefore does not show on its face that it arises under, or is preempted
  by, the NLRA. See id. Even if NLRA issues are at play, federal question jurisdiction premised
  on state law claims would be proper only if Defendants also show that the federal issues are
  “actually disputed and substantial,” and “a federal forum may entertain [the issues] without
  disturbing any congressionally approved balance of federal and state judicial responsibilities.”


  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-05953-DMG-JEM Document 11 Filed 07/27/21 Page 2 of 2 Page ID #:103




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 21-5953-DMG (JEMx)                                   Date     July 27, 2021

  Title Michelle Raith v. International Guiding Eyes Inc., et al.                    Page     2 of 2

  See Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).
  Defendants have not even attempted to make that showing.

           Accordingly, because it is not clear that the Court has federal question jurisdiction,
  Defendants are hereby ORDERED TO SHOW CAUSE why this action should not be
  remanded to the Los Angeles County Superior Court for lack of subject matter jurisdiction.
  Defendants shall file a response by no later than August 4, 2021. Failure to timely file a
  satisfactory response by this deadline will result in the remand of this action. Plaintiffs shall
  file a reply, if any, by August 11, 2021.


  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
